UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK JAMES KONSAVICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:05-cr-00019-GEC-RSB-1; 5:11-cv-80371-GEC-
RSB)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark James Konsavich, Appellant Pro Se.   Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark    James   Konsavich        seeks    to    appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order     is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard         by      demonstrating         that

reasonable       jurists     would    find      that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on   procedural       grounds,         the       prisoner      must

demonstrate      both    that   the    dispositive          procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the     record       and    conclude     that

Konsavich has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral     argument     because       the       facts     and     legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3